                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                                    3:21-cv-00230-MOC
                                (3:14-cr-00034-MOC-DSC-1)

JERRY LEE EDWARDS,                   )
                                     )
                        Petitioner,  )
                                     )
            vs.                      )                        ORDER
                                     )
UNITED STATES OF AMERICA,            )
                                     )
                        Respondent. )
____________________________________ )

        THIS MATTER is before the Court on periodic status review and Petitioner’s “Motion to

Vacate Judgment Under 28 U.S.C. § 2255.” [Doc. 1].

        Petitioner filed his Section 2255 Motion to Vacate on April 30, 2021. [Doc. 1]. On initial

review under the Rules Governing § 2255 Proceedings, Rule 4(b) 28 U.S.C.A. foll. § 2255, the

Court found that the motion appeared untimely and that Petitioner failed to sign his motion under

penalty of perjury. [Doc. 2]. On June 1, 2021, the Court, therefore, granted Petitioner twenty (20)

days in which to provide an explanation as to why his Section 2255 petition should not be

dismissed as untimely, including any reasons why equitable tolling should apply. See Hill v.

Braxton, 277 F.3d 701, 706 (4th Cir. 2002); United States v. Blackstock, 513 F.3d 128, 133 (4th

Cir. 2008) (remanding to district court pursuant to Hill for determination of timeliness of § 2255

Motion). [Id.]. Finally, the Court advised Petitioner that his failure to return the Section 2255

form, signed under penalty of perjury and explaining why his petition should not be dismissed as

untimely, within twenty days of service of that Order, may result in dismissal of this action without

prejudice. [Id. at 5].

        Petitioner has not responded to the Court’s Order. It appearing that Petitioner’s motion is
untimely in any event, the Court will dismiss Petitioner’s motion without prejudice.

       IT IS, THEREFORE, ORDERED that:

       1. Petitioner’s Section 2255 Motion to Vacate [Doc. 1] is DISMISSED without prejudice.

       2.   The Clerk is instructed to terminate this action.

 Signed: July 14, 2021




                                                 2
